Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (Unaudited) Nine Months Ended September 30, 2009 2008 Earnings: ($ in millions) Income before taxes $ 175.1 $ 184.0 Add (deduct): Equity in income of non-consolidated affiliates (32.9 ) (31.1 ) Dividends received from non-consolidated affiliates 3.1 — Capitalized interest (9.1 ) (2.2 ) Fixed charges as described below 25.8 24.8 Total $ 162.0 $ 175.5 Fixed Charges: Interest expensed and capitalized $ 14.3 $ 13.7 Estimated interest factor in rent expense(1) 11.5 11.1 Total $ 25.8 $ 24.8 Ratio of earnings to fixed charges 6.3 7.1 (1)Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
